        Case 3:10-cv-00406-RCJ-CLB Document 45 Filed 09/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


JAMES DERRICK HUNDLEY,     )                      3:10-CV-0406-RCJ-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
      vs.                  )                      September 3, 2020
                           )
LISA WALSH, et al.,        )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are plaintiff’s emergency motion for temporary restraining order
and preliminary injunction and notice of breach of contract (ECF Nos. 42 & 43). The court
construes plaintiff’s emergency motions as motions to enforce a settlement agreement.
On October 26, 2010, this court dismissed plaintiff’s complaint with prejudice and
without leave to amend (ECF No. 9). Judgment was entered accordingly (ECF No. 11).
Plaintiff appealed the judgment, but in April 2012 voluntarily dismissed the appeal (ECF
No. 32). The court’s file on this matter has been closed since 2012.

        Unbeknown to the court, the parties at some point in 2012 entered into a private
settlement agreement (ECF No. 38). Because the settlement agreement between the
parties was reached privately, the court has no jurisdiction to set aside or enforce the
agreement between the parties. “Federal courts are courts of limited jurisdiction” and
possess only the power authorized by the Constitution and United States statutes.
Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994). This power
cannot be expanded by judicial order. Id., citing American Fire & Causualty Co. v. Finn,
341 U.S. 6 (1951). It is well settled that there is a presumption that a cause of action lies
outside the federal court’s limited jurisdiction, and that the party asserting jurisdiction has
the burden of establishing it. Kokkonen, 511 U.S. at 377. Federal courts must have either
an independent (constitutional or statutory) basis for jurisdiction over a cause of action or
jurisdiction pursuant to the court’s inherent powers or ancillary jurisdiction. Id. at 378.
        Case 3:10-cv-00406-RCJ-CLB Document 45 Filed 09/03/20 Page 2 of 2



         In Kokkonen, the Supreme Court held that federal courts do not have inherent or
ancillary jurisdiction to enforce a settlement agreement merely because the subject of the
settlement was a federal lawsuit. Id. at 381. The Court stated that ancillary jurisdiction is
general permissible under two circumstances: “(1) to permit disposition by a single court of
claims that are, in varying respects and degrees, factually interdependent; and (2) to
enable a court to function successfully, that is, to manage its proceedings, vindicate its
authority, and effectuate its decress.” Id. at 379-80 (internal citations omitted). As to the
first circumstance, the Court found that it would not be particularly efficient for a federal
court to exercise jurisdiction over what is essentially a breach of contract claim because
the facts underlying the breach of a settlement agreement “have nothing to do with” the
facts of the underlying case. Id. at 380.

        As to the second circumstance, the Court held that a federal court has ancillary
jurisdiction to enforce a settlement agreement “if the parties’ obligation to comply with the
terms of the settlement agreement had been made part of the order of dismissal – either
by separate provision (such as a provision “retaining jurisdiction” over the settlement
agreement) or by incorporating the terms of the settlement agreement into the order.” Id. at
381. Jurisdiction exists in such a case because a breach of the settlement agreement
violates a court order. Mallard Automotive Group Ltd. v. United States, 343 F.Supp.2d 949,
955 (D. Nev. 2004) citing Kokkonen, 511 U.S. at 375. If the federal court has no
independent jurisdiction over the settlement agreement, and absent making the settlement
agreement part of the dismissal order, enforcement of the agreement is for the state
courts. Mallard, 343 F.Supp.2d at 955.

        “Mere awareness and approval of the terms of the settlement agreement” by the
judge are not enough to make the settlement agreement part of the dismissal order.
Kokkonen, 511 U.S. at 381. Nor is language in the order of dismissal stating that the
dismissal is “based on the settlement” enough for the federal court to retain jurisdiction.
O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995). “Indeed, even a district court’s
expressed intention to retain jurisdiction is insufficient to confer jurisdiction if that intention
is not expressed in the order of dismissal.” Id. citing Hagestad v. Trafeseer, 49 F.3d 1430,
1433 (9th Cir. 1995) (finding that although the judge stated on the record that he would act
as “czar” over the settlement, because the order of dismissal merely stated “Counsel
having informed the court that this action has been settled, this action is dismissed with
prejudice,” the court did not retain jurisdiction over enforcement of the settlement
agreement).

      Plaintiff’s motions for temporary restraining order and preliminary injunction (ECF
Nos. 42 & 43) are construed by the court as motions to enforce settlement and are
DENIED.

       IT IS SO ORDERED.
                                                    DEBRA K. KEMPI, CLERK

                                            By:              /s/
                                                    Deputy Clerk
